Exhibit 10(i)

 

LOGO [g104769ex10_ipg001a.jpg]

P.O. Box 245008

Milwaukee, WI 53224

Direct Dial Number: (414) 359-4100

Facsimile Number: (414) 359-4143

E-Mail Address: mpetrarca@aosmith.com

December 10, 2015

Mr. Ajita G. Rajendra

Chairman, President and Chief Executive Officer

A. O. Smith Corporation

11270 West Park Place, Suite 170

P. O. Box 245008

Milwaukee, WI 53224

 

Re: Amendment to Offer Letter

Dear Ajita:

This letter confirms our agreement to further amend your offer dated
September 20, 2004 (“Offer Letter”) with respect to your pension supplement. To
clarify certain issues with respect to the pension supplement described in the
Offer Letter, the following replaces item 4, Pension Supplement, in the Offer
Letter and in the subsequent amendment dated February 25, 2009:

4. Pension Supplement. You are entitled to a $85,000 annual pension supplement
(“Pension Supplement”) as described in this paragraph 4 upon completion of ten
(10) years of service with A. O. Smith (the “Corporation”). Payment of the
Pension Supplement will commence upon your separation from service from the
Corporation and its affiliates. The supplement will be paid semi-monthly in the
amount of $3,541.67. The term “separation from service” has the meaning given in
Internal Revenue Code Section 409A and the regulations thereunder (“Section
409A”).

The Pension Supplement will be due and payable on the 15th and last day of each
month, starting with the month immediately following your separation from
service. If, however, you are a “specified employee” within the meaning of
Section 409A at the time of your separation from service, then your Pension
Supplement payments will be delayed for six (6) months following your separation
from service. If that occurs, then the first Pension Supplement payment due will
equal $46,041.67 (constituting 6 and  1⁄2 months of payments) and will be paid
on the fifteenth day of the seven month following your separation from service.
After such date, subsequent Pension Supplement payments shall resume on the
regular monthly payment schedule. The final Pension Supplement payment shall be
due and payable for the month in which you die. Starting with the month after
your death, no further Pension Supplement payments shall be made.

 

LOGO [g104769ex10_ipg001b.jpg]



--------------------------------------------------------------------------------

December 10, 2015

Page 2

 

You should be aware of two important tax consequences related to the Pension
Supplement. First, the present value of the Pension Supplement is treated as
wages for Federal Insurance Contributions Act (FICA) tax purposes when it is
vested and when the present value of the Pension Supplement is reasonably
ascertainable, in accordance with the FICA regulations. We expect the present
value of the Pension Supplement to be treated as taxable wages for FICA purposes
in the year in which you separate from service. As permitted by Section 409A,
the Corporation may direct that a portion of your vested Pension Supplement
payments be accelerated and paid in a lump sum at the time the FICA tax is due
in an amount equal to the FICA tax withholding amount, plus an amount equal to
the income tax withholding obligations due on that accelerated payment. If that
occurs, then the accelerated portion needed to cover the FICA tax amount (and
income tax withholding obligations thereon) will be deemed taken from the
earliest payments due. Second, the Pension Supplement payments are treated as
wages for income tax withholding purposes. As such, the payments will be
reported on a Form W-2 (even after you retire) and will be subject to federal
and, if applicable, state income tax withholding. Accordingly, the payments
actually distributed to you will be reduced by the applicable income tax
withholding amounts.

If you have any questions about this matter, please feel free to contact me.

 

Very Truly Yours, /s/ Mark A. Petrarca Senior Vice President-Human Resources &
Public Affairs

AGREED:

/s/ Ajita G. Rajendra

Date: December 10, 2015